DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	Regarding claim 1 the prior art cited in the IDS filed 1/24/2022 fails to disclose or render obvious the combination including:
	“a lubrication system configured to lubricate at least partially the inner and outer circumferential bearing surfaces with oil supplied from the oil sump, the lubrication system including an oil reservoir which is defined by the receiving chamber and in which part of the oil supplied to the lubrication system is collected and stored during operation of the scroll compressor, the lubrication system further including a plurality of lubrication passages provided on the support arrangement and fluidly connected to the receiving chamber, each lubrication passage including an oil outlet aperture emerging in a bottom surface of a respective circular receiving hole and an oil inlet aperture emerging in the receiving chamber.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                 

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746